DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 9/27/2022.
Claim 13 is cancelled.
Claims 1-6, 9-12, and 14-27 are pending.
Claim 1, 2, 6, 9-12, 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. (US Patent Pub 2003/0236649) of record, in view of Frohlich et al. (US Patent Pub 2007/0208800) of record.
Claims 3-5, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. (US Patent Pub 2003/0236649) of record, in view of Frohlich et al. (US Patent Pub 2007/0208800) of record, further in view of Wilcox et al. (US Patent Pub 201/0063410) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6, 9-12, 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. (US Patent Pub 2003/0236649) (Kodukula) of record, in view of Frochlich et al. (US Patent Pub 2007/0208800) (Frohlich).
In regards to claim 1, Kodukula discloses an empirical data management system (EDMS) comprising:
a.	an application server running an EDMS server application (Kodukula at Fig. 1; paras. 0024-25)1;
b.	a process instrument in communication with the application server, wherein the process instrument is selected from the group consisting of laboratory equipment and manufacturing equipment, wherein the processing instrument is configured to determine or measure process data from a step in an experimental or manufacturing process (Kodukula at paras. 0037-38)2; wherein the process instrument is configured to measure process data for use in a step of an experimental or manufacturing process (Kodukula at paras. 0037-38)3; 
c.	an environmental sensor unit in communication with the application server (Kodukula at para. 0037)4, wherein the environmental sensor unit is configured to determine environmental data describing an environmental condition of the process instrument (Kodukula at paras. 0015, 0037-38)5;
d.	a data storage system in communication with the application server, wherein the data storage system comprises specified environmental operating ranges of the process instrument, environmental data received from the environmental sensor unit describing the environmental condition of the process instrument, and the process data received from the process instrument, wherein the environmental data is stored as metadata and describes the environmental condition of the process instrument at the time the process data was determined or measured (Kodukula at paras. 0014-15, 0037-0038, 0042, 0051)6; and
e.	a correlation module programmed with instructions and logic to compare data stored in the data storage system including the specified environmental operating ranges of the process instrument and the environmental data stored as metadata to determine if a correlation exists between the environmental data stored as metadata and the specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data stored as metadata is within the specified environmental operating ranges of the process instrument (Kodukula at paras. 0020-21, 0027, 0051)7, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with a message warning the user that the environmental data stored as metadata is not within the specified environmental operating ranges of the process equipment (Kodukula at paras. 0016, 0020-32, 0023, 0027)8 and a further message selected from the group consisting of:
	i.	a recommendation to modify the process data;
	ii.	a recommendation to calculate a correction or offset factor for the process data;
iii.	a recommendation to modify a result of the experimental or manufacturing process which uses the process instrument;
iv.	a recommendation to abandon the experimental or manufacturing process which uses the process instrument; and 
v.	 recommendation to modify a step in the experimental or manufacturing process which uses the process instrument.  Kodukula at paras. 0020, 0027.9
Kodukula does not expressly disclose the environmental data and process data are stored in an aggregated data file.
Frohlich discloses an electronic laboratory notebook system that provides a data structure for storing data from research or development work.  Frohlich at Fig. 3.  The system further provides storing metadata that describes data in notebook entries, which are essentially files (i.e., aggregated data file) that are collected into the electronic laboratory notebook.  Frohlich at para. 0029.  Thus, Frohlich discloses a laboratory notebook system that stores in an aggregated file, data from the experiment (i.e., process data) and associated metadata about the data to provide context for its interpretation (i.e., environmental data).  
Kodukula and Frohlich are analogous art because they are both directed to the same field of endeavor of providing a system and method for storing and processing scientific information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kodukula by adding the feature of the environmental data and process data are stored in an aggregated data file, as disclosed by Frohlich.
The motivation for doing so would have been to provide a centralized or distributed long term storage of scientific and technical information.  Frohlich at para. 0005.

In regards to claim 2, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the EDMS system further comprises an instrument control unit in communication with the application server and either or both the environmental sensor unit and/or the process instrument, wherein the instrument control unit comprises hardware, instructions, and logic to receive the messages sent by the correlation module and to provide the message to the user.  Kodukula at paras. 0023, 0053-54.10
In regards to claim 6, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the specified environmental operating ranges of the process instrument includes ranges of environmental variables selected from the group consisting of:  temperature, humidity, light intensity, light wavelengths, vibration, gas concentration (Kodukula at para. 0015)11, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information, and equipment use information (Kodukula at para. 0025).
In regards to claim 9, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the correlation determination is performed by statistical analysis and/or statistical comparison of environmental data and specified environmental operating ranges of the process instrument.  Kodukula at paras. 0018, 0027.12
In regards to claim 10, Kodukula in view of Frohlich discloses the EDMS of claim 1, further comprising a client workstation running an EDMS client application in communication with the application server, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user using the client workstation with the messages.  Kodukula at paras. 0023, 0043, 0054.13
In regards to claim 11, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the data received form the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Kodukula at paras. 0009, 0015.14
In regards to claim 12, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the data stored in the data storage system further comprises data types selected from the group consisting of project data, experiment data, object data, user data, inventory data, maintenance data, and usage data.  Kodukula at paras. 0009, 0014-15, 0042.15
In regards to claim 14, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the EDMS comprises an Electronic Laboratory Notebook (ELN) system (Frohlich at para. 0019) or a Laboratory Information Management System (LIMS).
In regards to claim 15, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with the following messages: a message warning the user that the environmental data is not within the specified environmental operating ranges of the process equipment (Kodukula at paras. 0016, 0020-32, 0023, 0027)16; a further message selected from the group consisting of messages (i) to (v) (Kodukula at paras. 0020, 0027)17; and a further message to perform the recommended action and/or an instruction on how to perform the recommended action.  Kodukula at paras. 0020, 0027, 0029.18

In regards to claim 16, Kodukula in view of Frohlich discloses a method for using an empirical data management system (EDMS) to determine if a correlation exists, comprising the steps of:
a.	providing an EDMS of claim 119;
b.	receiving data in the application data server, wherein the data is received from the process instrument and from the environmental sensor unit (Kodukula at paras. 0014-15, 0038, 0042, 0051)20;
c.	determining in the correlation module if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified operating ranges of the process instrument (Kodukula at paras. 0020-21, 0027, 0051)21, and
d.	if it is determined in step (c) that a correlation exists, prompting a user with the messages (Kodukula at paras. 0016, 0020-32, 0023, 0027)22;
e.	thereby using an empirical data management system (EDMS) to determine if a correlation exists.  (Kodukula at paras. 0020-21, 0027, 0051)23.
In regards to claim 17, Kodukula in view of Frohlich discloses the method of claim 16, wherein the method further comprises the step of receiving input from a user with respect to the messages provided in step (d).  Kodukula at paras. 0027, 0043, 0047, 0054.24
In regards to claim 18, Kodukula in view of Frohlich discloses the method of claim 16, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity, light intensity, light wavelengths, vibration, gas concentration (Kodukula at para. 0015)25, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information, and equipment use information (Kodukula at para. 0025), and wherein the method further comprises the step of determining if a correlation exists between environmental data received from the sensor unit and the specified environmental operating ranges of the process instrument.  Kodukula at paras. 0020-21, 0027, 0051.26
In regards to claim 19, Kodukula in view of Frohlich discloses the method as recited in claim 18, wherein the data received from the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Kodukula at paras. 0009, 0015.27
In regards to claim 20, Kodukula in view of Frohlich discloses the method of claim 16, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with the following messages: a message warning the user that the environmental data is not within the specified environmental operating ranges of the process equipment (Kodukula at paras. 0016, 0020-32, 0023, 0027)28; a further message selected from the group consisting of messages (i) to (v) (Kodukula at paras. 0020, 0027)29; and a further message to perform the recommended action and/or an instruction on how to perform the recommended action.  Kodukula at paras. 0020, 0027, 0029.30

In regards to claim 21, Kodukula in view of Frohlich discloses a method for using an empirical data management system (EDMS), the method comprising the steps of:
a.	providing the EDMS of claim 131 and determining if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified environmental operating ranges of the process instrument (Kodukula at paras. 0020-21, 0027, 0051)32, and
b.	if it is determined in step (a) that a correlation exists, prompting a user with the messages.  (Kodukula at paras. 0016, 0020-32, 0023, 0027)33
In regards to claim 22, Kodukula in view of Frohlich discloses the method of claim 21, wherein the method further comprises the step of receiving input from a user with respect to the messages provided in step (b).  Kodukula at paras. 0027, 0043, 0047, 0054.34
In regards to claim 23, Kodukula in view of Frohlich discloses the method of claim 21, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity, light intensity, light wavelengths, vibration, gas concentration (Kodukula at para. 0015)35, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information, and equipment use information (Kodukula at para. 0025).
In regards to claim 24, Kodukula in view of Frohlich discloses the method as recited in claim 23, wherein the data received from the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Kodukula at paras. 0009, 0015.36
In regards to claim 25, Kodukula in view of Frohlich discloses the method of claim 21, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with the following messages: a message warning the user that the environmental data is not within the specified environmental operating ranges of the process equipment (Kodukula at paras. 0016, 0020-32, 0023, 0027)37; a further message selected from the group consisting of messages (i) to (v) (Kodukula at paras. 0020, 0027)38; and a further message to perform the recommended action and/or an instruction on how to perform the recommended action.  Kodukula at paras. 0020, 0027, 0029.39

Claims 3-5, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula et al. (US Patent Pub 2003/0236649) (Kodukula) of record, in view of Frohlich et al. (US Patent Pub 2007/0208800) (Frohlich) of record, further in view of Wilcox et al. (US Patent Pub 201/0063410) (Wilcox) of record.
In regards to claim 3, Kodukula in view of Frohlich discloses the EDMS of claim 2, but does not expressly disclose wherein the instrument control unit is an instrument interface unit (IIU) programmed with instructions and logic for establishing a controlled process workflow by a user and for establishing a controlled flow of data between the application server and either or both the process instrument and/or the environment sensor unit.  
Wilcox discloses a system for sample analysis in a laboratory process.  Workflow determination can be initiated as part of computation workflow.  The workflow determination is initiated through software and can control processing, analysis, and transfer of data across the instruments of the system.  Wilcox at paras. 0228-32.
Kodukula, Frohlich and Wilcox are analogous art because they are all directed to the same field of endeavor of scientific and technical data storage.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kodukula in view of Frohlich by adding the feature of wherein the instrument control unit is an instrument interface unit (IIU) programmed with instructions and logic for establishing a controlled process workflow by a user and for establishing a controlled flow of data between the application server and either or both the process instrument and/or the environment sensor unit, as disclosed by Wilcox.
The motivation for doing so would have been because it would allow analysis of the workflow with respect to the samples and make it easier to detect defects or errors.  Wilcox at para. 0091.

In regards to claim 4, Kodukula in view of Frohlich and Wilcox discloses the EDMS of claim 3, wherein the IIU comprises one or more pieces of hardware selected from the group consisting of:  a display, bar code scanner, RFID scanner, NFC reader, QR code scanner, speaker, microphone, non-contact sensor, secure payment interface, and camera.  Wilcox at para. 0383.40
In regards to claim 5, Kodukula in view of Frohlich and Wilcox discloses the EDMS of claim 4, wherein the one or more pieces of hardware are configured to receive data input by the user.  Wilcox at para. 0383.41

In regards to claim 26, Kodukula in view of Frohlich discloses the EDMS of claim 1, wherein the process instrument is configured to measure process data including a sample for use in a step of an experimental or manufacturing process (Kodukula at para. 0012, 0015, 0027, 0038)42 but does not expressly disclose measuring the mass and/or volume of the sample.
Wilcox discloses a system and method for sample analysis in a laboratory process.  The process analysis takes into consideration environmental factors and utilizes equipment, such as a mass spectrometer, which measures at least the mass of a sample.  Wilcox at paras. 0003, 0127, 0194.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kodukula in view of Frohlich by adding the feature of measuring the mass and/or volume of the sample, as disclosed by Wilcox.
The motivation for doing so would have been because Kodukula takes samples of water for testing using various instruments.  Kodukula also discloses a system that is designed to work with a specified capacity of gallons.  Taking a sample and measuring its mass/volume would enable testing to determine how the data corresponds to the capacity as a whole.  

In regards to claim 27, Kodukula in view of Frohlich discloses the EDMS of claim 1, but does not expressly disclose wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with a further message comprising a query regarding whether the user would like to continue the experimental or manufacturing process.  As noted in the rejection of claim 1 above, Kodukula discloses generating messages sent to an operator (i.e., user) to alert them of problems in the system.  
Wilcox discloses the ability for a user to cancel or pause an analysis workflow to address an issue with the sample.  Wilcox at para. 0095.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kodukula in view of Frohlich by adding the feature of wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with a further message comprising a query regarding whether the user would like to continue the experimental or manufacturing process, as disclosed by Wilcox.
The motivation for doing so would have been to ensure issues can be resolved.  Wilcox at para. 0095.  Kodukula also discloses the need to ensure there is no environmental impact or loss of human life.  Kodukula at para. 0002.  Therefore, the ability to pause or shutdown the treatment process would be beneficial in extreme cases of failure.

Response to Arguments
Rejection of claims 1, 2, 6, 9-13, and 15-25 under 35 U.S.C. 102(a)(1)
Claim 13 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejections to claims 1, 2, 6, 9-12, and 15-25 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Kodukula does not expressly disclose “an aggregated data file comprising environmental data received from the environmental sensor unit describing the environmental condition of the process instrument, and the process data received from the process instrument.”  In other words, Kodukula does not expressly disclose the environmental data and the process data in an aggregated data file.  However, as set forth in the rejections above and as previously rejected, Kodukula discloses collecting environmental data and process data.  Moreover, Kodukula discloses the collected environmental data is stored as metadata that describes the environmental condition of the process instrument at the time the process data was determined or measured and comparing collecting environmental data against specified environmental operating ranges to determine a correlation.  Kodukula at paras.  0015, 0020-21, 0027, 0037-38, 0051.  Since Kodukula does not expressly disclose the “aggregated data file” as explained above, the rejection of claims 1, 2, 6, 9-12, and 15-25 under 35 U.S.C. 102(a)(1) is withdrawn.    
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Frohlich, which was previously provided on the IDS filed 8/10/2020.  Frohlich discloses an electronic laboratory notebook and further discloses the notebook is able to store all data and related data together in a notebook document (i.e., aggregated data file) in a structure, like one shown in Fig. 3.

Rejection of claims 3-5, 14, 26, and 27 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 3-5, 14, 26, and 27 under 35 U.S.C. 103.  Therefore, they remain rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Zhang et al. (US Patent Pub 2021/0208545) discloses a system and method for industrial process control.
Bjontegard (US Patent Pub 2021/0352134) discloses a system and method for contextual intelligence of a communication platform using physical word sensors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The system comprises a central system (i.e., server) that can be accessed through the internet by operators (i.e., client application).
        2 Sensor groups collect data about the process (i.e., process instruments).  The process involves testing and treating water, which falls under both laboratory equipment (for testing) and manufacturing equipment (for treating the water).
        3 Water treatment plant performs testing of the water and treating it to produce clean water.  The sensor instruments collect data (i.e., process data) that is used for testing of the water (i.e., experimental process) and ensuring the water treatment process produces clean water (i.e., manufacturing process).
        4 Sensor groups include sensors to detect environmental data.
        5 The sensors detect things such as temp and greenhouse gas concentrations (i.e., environmental conditions).
        6 Database stores data from sensors (i.e., process data, environmental data), both real time and historic.  The system is able to compare sensor data to predefined operating ranges.  Therefore, it is interpreted that the environmental operating ranges are also stored.  Environmental data is received through environmental sensors and stored with the process data.  They are used to characterize the process data received from the process sensors (i.e., process instruments).  In other words, the environmental data is stored as metadata of the process data.
        7 The system determines whether the data received is in line with a predetermined range for the sensors (i.e., correlation exists between environmental data and operating ranges of the process instrument).
        8 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        9 The system also sends a suggestion/recommendation to the operator to better optimize the process (i.e., recommendation to modify a step in the … process).
        10 Various types of devices (i.e., instrument control unit) are disclosed.  They are connected to at least the monitoring system (i.e., application server) and sensors (i.e., environmental sensor units and process instrument).  The devices are hardware and contain instructions and logic to receive the message warnings from the monitoring system to present to the user.
        11 Carbon dioxide and carbon dioxide methane concentrations (i.e., gas concentration).
        12 Statistical analysis is used to determine correlations.
        13 Devices usable by operators (i.e., client) can be used to access monitoring system (i.e., application server) and receive messages that are displayed to the user.
        14 Data received is real-time (i.e., at the time the process data is obtained) or historic (i.e., time earlier)
        15 Database stores various types of data including project data, maintenance data, usage data.
        16 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        17 The system also sends a suggestion/recommendation to the operator to better optimize the process (i.e., recommendation to modify a step in the … process).
        18 The system makes recommendations and provides steps on how to perform the modification.
        19 See rejection of claim 1 above.
        20 Database stores data received from sensors (i.e., process data, environmental data), both real time and historic.  The system is able to compare sensor data to predefined operating ranges.  Therefore, it is interpreted that the environmental operating ranges are also stored.
        21 The system determines whether the data received is in line with a predetermined range for the sensors (i.e., correlation exists between environmental data and operating ranges of the process instrument).
        22 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        23 The system determines whether the data received is in line with a predetermined range for the sensors (i.e., correlation exists between environmental data and operating ranges of the process instrument).
        24 Operators have devices, such as a computer, to receive messages.  They also have access through the computer to the monitoring system.  The monitoring system allows for operator input.  Therefore, the system can receive input from the operator (i.e., user) with respect to messages provided.
        25 Carbon dioxide and carbon dioxide methane concentrations (i.e., gas concentration).
        26 The system determines whether the data received is in line with a predetermined range for the sensors (i.e., correlation exists between environmental data and operating ranges of the process instrument).
        27 Data received is real-time (i.e., at the time the process data is obtained) or historic (i.e., time earlier)
        28 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        29 The system also sends a suggestion/recommendation to the operator to better optimize the process (i.e., recommendation to modify a step in the … process).
        30 The system makes recommendations and provides steps on how to perform the modification.
        31 See the rejection to claim 1 above.
        32 The system determines whether the data received is in line with a predetermined range for the sensors (i.e., correlation exists between environmental data and operating ranges of the process instrument).
        33 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        34 Operators have devices, such as a computer, to receive messages.  They also have access through the computer to the monitoring system.  The monitoring system allows for operator input.  Therefore, the system can receive input from the operator (i.e., user) with respect to messages provided.
        35 Carbon dioxide and carbon dioxide methane concentrations (i.e., gas concentration).
        36 Data received is real-time (i.e., at the time the process data is obtained) or historic (i.e., time earlier)
        37 If the system determines received parameters are not within predefined parameters, an alarm warning is sent to the operator (i.e., prompting a user with a message warning).
        38 The system also sends a suggestion/recommendation to the operator to better optimize the process (i.e., recommendation to modify a step in the … process).
        39 The system makes recommendations and provides steps on how to perform the modification.
        40 The user interface (i.e., IIU) comprises a variety of interactive devices, such as a microphone, camera, etc.
        41 The devices are for receiving user input.
        42 Process data is measured from samples taken from the water treatment process (i.e., manufacturing process).